FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARCO ANTONIO BUENO-BARAJAS,                    No. 07-71773

               Petitioner,                       Agency No. A092-081-357

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Marco Antonio Bueno-Barajas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen. Our



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo questions of law. Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the

petition for review.

       The agency did not abuse its discretion in denying Bueno-Barajas’ motion to

reopen as untimely because the motion was filed more than six years after the IJ’s

June 21, 2000, removal order. See 8 C.F.R. § 1003.23(b)(1). We are not

persuaded by Bueno-Barajas’ contention that the vacatur of his prior conviction

establishes an exception to the 90-day filing deadline. See 8 C.F.R.

§ 1003.23(b)(4). The untimeliness determination is dispositive of Bueno-Barajas’

remaining contentions.

       We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                              2                                    07-71773